Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 3/15/2022, Applicant, on
5/2/2022, amended claims 1, 5 and 13-14. Claims 10-11 are canceled. Claims 21 and 22 are new. Claims
1-9 and 12-22 remain pending in this application and have been rejected below.

Response to Amendments
The rejections under 112(a), 112(b) and 112(f) are hereby removed with respect to Applicant’s amendments.
According to Applicant’s amendments and arguments, the rejection under 35 U.S.C. 101 directed towards non-statutory subject matter is hereby removed.
Applicant's amendments and arguments have been considered and the 35 U.S.C. 103 rejection remains and is updated below.

Response to Arguments

With respect to the 103 arguments, Applicant argues that the cited references do not teach the amended limitation, “executing frequency capping of content based on the captured device-related identifiers across the multiple platforms wherein the frequency capping is executed in relation to the deduplicated digital audience” (See Remarks at pgs. 10-11). However, Examiner notes that this argument is now moot, as the 103 rejection is updated to be rejected over Avedissian et al. (US Patent 10,467,653, hereinafter referred to as Avedissian) in view of Ishigai et al. (US Patent Application Publication, 2006/0253291, hereinafter referred to as Ishigai) in further view of Beck et al. (US Patent Application Publication, 2013/0191213, hereinafter referred to as Beck) in even further view of Miller et al. (US Patent Application Publication, 2015/0106198, hereinafter referred to as Miller). See the updated rejection below.
Examiner’s Note
Claim 3 is not compliant with 37 CFR 1.121 because the status identifier of “Currently Amended” is improper, as there are no markings indicating that changes have been made to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian et al. (US Patent 10,467,653, hereinafter referred to as Avedissian) in view of Ishigai et al. (US Patent Application Publication, 2006/0253291, hereinafter referred to as Ishigai) in further view of Beck et al. (US Patent Application Publication, 2013/0191213, hereinafter referred to as Beck) in even further view of Miller et al. (US Patent Application Publication, 2015/0106198, hereinafter referred to as Miller).

As per Claim 1, Avedissian discloses a method for estimating a digital audience reached by a digital network on a digital platform to be performed by computer equipment, comprising:

a)	monitoring and observing, by a processor, transactions on said platform in the digital network for a predefined period (Avedissian: Fig. 6 and Col. 5, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Fig. 6 where the graph demonstrates sequential time periods. See Col. 8 for processor.), 

b)	capturing, by the processor, device-related identifiers associated with the observed transactions, wherein the device-related identifier identifies a device or device user or related application profile (Avedissian: Col. 8-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.). See Col. 8 for processor.),

c)	determining, by the processor, for each captured device-related identifier, whether the captured device-related identifier was observed at least once during both said preliminary period and said post-period (Avedissian: Fig. 6 and Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. See Col. 13: Unique lead visits detected in both the pre-spot window and the post-spot window may be counted only once for each unique lead. See Col. 9-10 where each user device is uniquely identified and activities are tracked to determine leads from identified events. A lead record may be associated with metadata about visitor and each unique visit. The activity tracking system may include information such as the data time of a lead’s first visit and all of the return visits by the lead to a network location. See Col. 8 for processor.), and 

d)	calculating, by the processor, statistics containing aggregate statistics having regard to the device-related identifiers and related transactions, during the target period (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [target period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate. See Col. 8 for processor.). 

e)	matching, using matching logic or matching algorithm, fingerprints collected on multiple platforms of the digital network between the platforms to deduplicate the digital audience across the digital network by matching fingerprints considered to refer to the same device or device user to minimize double-counting of unique users (Avedissian: Cols. 9 and 10 (lines 1-15): In a method for recognizing a returning client, data structures are used for identifying a matching device fingerprint of a returning client device in order to recognize returning leads with one or more network locations. Such device information may be further correlated with user-profile information (such as a list of client devices from which a single user has signed on to a service) to associate multiple recognized devices with a single user (or lead). Examiner notes that the fingerprint data is de-duplicated across the network locations such that a single user can be identified via multiple devices. Examiner also notes that fingerprinting techniques or matching algorithms are further described in the incorporated reference, U.S. patent application Ser. No. 13/530,989 titled "Systems And Methods For Identifying A Returning Web Client" (See Specification, ¶0033-0038), where a matching device fingerprint of a returning client device recognizes returning leads or identifies a visiting client device as a first-time-visitor.).

Avedissian does not explicitly disclose, however, Ishigai discloses:

a)	monitoring and observing, by a processor … for a predefined period, wherein the predefined period comprises at least a preliminary period, a target period, and a post-period, which are temporally sequential (Ishigai: ¶0157-0161: A campaign period can be divided in to three periods: a teaser period, an introduction period, and development period, where the observed population ratio or audience in each sequential phase in the period.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Ishigai’s determining a population ratio for advertising during time period phases because the references are analogous/compatible, since each is directed toward features of selecting advertising spots to improve an advertising effect to convert a consumer, and because incorporating Ishigai’s determining a population ratio for advertising during time period phases in Avedissian would have served Avedissian’s pursuit of determining a baseline number of unique network location visitors during a baseline measurement time period prior to an ad spot air time (See Avedissian, Col. 2); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Avedissian does not explicitly disclose, however, Beck discloses:

c)	determining… to extract persistent device-related identifiers from the captured device related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted. Such identifier may include an IP address of the user or a browser cookie to identify the user in an anonymous manner.).

d)	persistent device-related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Avedissian does not explicitly disclose, however Miller discloses:

f)	executing frequency capping of content based on the captured device-related identifiers across the multiple platforms wherein the frequency capping is executed in relation to the deduplicated digital audience (Miller: ¶0109: A campaign may be frequency capped to only display to a user once. The user may then navigate around the Internet using their tablet device and encounter pages containing advertisements. Because two devices (i.e. a desktop and a tablet device) may be linked together, the advertising network may avoid showing the campaign to the same user again on their tablet device, so as to honor the frequency cap for the campaign reached by the user on their desktop. See ¶0100 where the unique ID and/or instance ID may have been matched or linked by user matching platform with a unique ID and/or instance ID of one or more other devices of a plurality of the user's devices.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Miller’s frequency capping for advertisements directed to user identifiers because the references are analogous/compatible, since each is directed toward features of advertisement management, and because incorporating Miller’s frequency capping for advertisements directed to user identifiers in Avedissian would have served Avedissian’s pursuit of association an identifier referring to an advertisement spot (See Avedissian, Col. 11); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 1, wherein the target period and the post-period are of different duration (Avedissian: Col. 13-14 and 22: A baseline period [a target period] and a measurement period (i.e. a post time window) may be of longer and shorter duration. When a baseline period is a different time length than the corresponding measurement period, a normalizing ration may be applied to one or both measured values. See Col. 22 for examples where the post-spot window following the spot time period is different.).

As per Claim 3, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 1, wherein the calculation of statistics includes at least one element selected from the group consisting of: transactions during a time period obtained through calculating total number of transactions associated with device-related identifiers captured during the time period, transactions per device during a time period obtained through dividing the total number of transactions associated with device-related identifiers during the time period by the number of persistent device-related identifiers observed during the time period, total number of transactions delivered by the network during a time period, and net number of devices reached during a time period obtained through dividing the total number of transactions delivered during the time period by corresponding transactions per device during the time period  (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [calculating a total number of transactions in a time period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate. Specifically, a total number of transactions were calculated in a time period and attributed to an ad spot [calculating a total number of transactions associated with identifiers].).

Avedissian does not explicitly disclose, however Beck discloses persistent device-related identifiers… persistent transactions (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user transaction activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted. Such identifier may include an IP address of the user or a browser cookie to identify the user in an anonymous manner.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 1, wherein occurrence counts of captured device-related identifiers are kept track of (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.). See Fig. 13 where each unique lead is counted during a period of time.).

As per Claim 5, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 1, wherein the device-related identifiers include at least one element selected from the group consisting of: anonymous unique identifier, cookie, registration data, anonymous unique device identifier, anonymous unique user identifier, and platform-dependent identifier (Avedissian: Col. 5: A system for identifying unique users (such as a device fingerprinting system or unique identifiers stored in cookies, flash cookies, local shared objects or other client-side files) with a lead attribution system, it is possible to track online activities of users and to correlate a portion of such online activity with offline events such as television and radio ads.).

As per Claim 6, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 1, wherein the device-related identifiers include fingerprints indicative of a plurality of device-related characteristics (Avedissian: Col. 5, Col. 10, lines 1-10, Col. 21, lines 11-21: A system for identifying unique users (such as a device fingerprinting system or unique identifiers stored in cookies, flash cookies, local shared objects or other client-side files) with a lead attribution system, it is possible to track online activities of users at a network location and to correlate a portion of such online activity with offline events such as television and radio ads. A matching device fingerprint of a client device is used to identify characteristics such as returning leads attributed to advertisements.).

As per Claim 7, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 6, wherein a fingerprint includes an indication of at least one element selected from the group consisting of: user agent, web browser, browser micro-version, OS (Operating System) version, language, toolbars and/or other device identification data), HTTP (Hypertext Transfer Protocol) ACCEPT header, cookie status, screen resolution, time zone, browser plug-ins, plug-in version, plug-in MIME (Multipurpose Internet Mail Extensions) type, system fonts, geolocation, IP (Internet Protocol) address, super cookie test and partial super cookie test (Avedissian: Cols. 9 (lines 50-67)-10: In order to track activities, fingerprinting techniques are used for recognizing and identifying returning leads. A matching device fingerprint of a returning client device is identified to recognize leads within milliseconds. A lead record is associated with metadata about the visitor, such as a specific URL (i.e. HTTP request), geo-location, user agent information (e.g. web browser used, an operating system), OS language, Accept header (including MIME types), IP address, etc.).

As per Claim 8, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 1, configured to monitor transactions and capture device-related identifiers on a plurality of platforms of the digital network (Avedissian: Col. 5: A system for identifying unique users (such as a device fingerprinting system or unique identifiers stored in cookies, flash cookies, local shared objects or other client-side files) with a lead attribution system, it is possible to track online activities of users at a network location and to correlate a portion of such online activity with offline events such as television and radio ads.).

As per Claim 9, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 1, wherein the digital audience is estimated on at least one platform selected from the group consisting of: desktop web, mobile web, and mobile apps (Avedissian: Cols. 5-6: The platform for conversion tracking of leads, which includes activities, such as visitors to a web service or user online activity. Such tracking may be performed via a web browser, a web application, mobile device application, a desktop application or any other mechanism. See also, Col. 23, lines 37-47, where lead conversion data is estimated and aggregated for an audience.).

As per Claim 12, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 1, configured to deduplicate the digital audience utilizing multiple platforms of the digital network based on obtained panel-based media measurement data indicative of users' network usage on said multiple platforms (Avedissian: Cols. 9 and 10 (lines 1-15): In a method for recognizing a returning client, data structures are used for identifying a matching device fingerprint of a returning client device in order to recognize returning leads with one or more network locations (such as user interactions via a web browser, a web application, a mobile device application, a desktop application or any other mechanism) [multiple platforms]. Such device information may be further correlated with user-profile information (such as a list of client devices from which a single user has signed on to a service) to associate multiple recognized devices with a single user (or lead). Examiner notes that the fingerprint data is de-duplicated across the network locations such that a single user can be identified via multiple devices.).

As per Claim 13, Avedissian discloses a system for estimating a digital audience reached by a digital network on at least one platform, the system comprising 

a)	at least one computer device comprising at least one processor; and at least one memory comprising computer program code that when executed using the at least one processor, causes the at least one computer device (Avedissian: See Col. 8: Computing devices, server, and network portal device in the invention refer to devices with a processor, memory (e.g. volatile storage) and accessible non-volatile data storage.) to:

b)	monitor transactions of content delivery on said at least one platform in the digital network for a predefined period (Avedissian: Fig. 6 and Col. 5, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Fig. 6 where the graph demonstrates sequential time periods. See Col. 8 for processor.),

c)	capture device-related identifiers associated with the observed transactions by a processor, wherein the device-related identifier identifies a device or device user or related application profile (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.). See Col. 8 for processor.),

d)	determine, for each captured device-related identifier, whether the captured device-related identifier was observed at least once during both said preliminary period and said post-period… by the processor (Avedissian: Fig. 6 and Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. See Col. 13: Unique lead visits detected in both the pre-spot window and the post-spot window may be counted only once for each unique lead. See Col. 9-10 where each user device is uniquely identified and activities are tracked to determine leads from identified events. A lead record may be associated with metadata about visitor and each unique visit. The activity tracking system may include information such as the data time of a lead’s first visit and all of the return visits by the lead to a network location. See Col. 8 for processor.), and 

e)	calculate statistics during the target period by the processor (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [target period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate. See Col. 9-10 where each user device is uniquely identified and activities are tracked to determine leads from identified events.) and

f)	match, using matching logic or matching algorithm, fingerprints collected on multiple platforms of the digital network between the platforms to deduplicate the digital audience across the digital network by matching fingerprints considered to refer to the same device or device user to minimize double-counting of unique users (Avedissian: Cols. 9 and 10 (lines 1-15): In a method for recognizing a returning client, data structures are used for identifying a matching device fingerprint of a returning client device in order to recognize returning leads with one or more network locations. Such device information may be further correlated with user-profile information (such as a list of client devices from which a single user has signed on to a service) to associate multiple recognized devices with a single user (or lead). Examiner notes that the fingerprint data is de-duplicated across the network locations such that a single user can be identified via multiple devices. Examiner also notes that fingerprinting techniques or matching algorithms are further described in the incorporated reference, U.S. patent application Ser. No. 13/530,989 titled "Systems And Methods For Identifying A Returning Web Client" (See Specification, ¶0033-0038), where a matching device fingerprint of a returning client device recognizes returning leads or identifies a visiting client device as a first-time-visitor.).

Avedissian does not explicitly disclose, however Ishigai discloses:

b)	monitor … for a predefined period, wherein the predefined period comprises at least a preliminary period, a target period, and a post-period, which are temporally sequential (Ishigai: ¶0157-0161: A campaign period can be divided in to three periods: a teaser period, an introduction period, and development period, where the observed population ratio or audience in each sequential phase in the period.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Ishigai’s determining a population ratio for advertising during time period phases because the references are analogous/compatible, since each is directed toward features of selecting advertising spots to improve an advertising effect to convert a consumer, and because incorporating Ishigai’s determining a population ratio for advertising during time period phases in Avedissian would have served Avedissian’s pursuit of determining a baseline number of unique network location visitors during a baseline measurement time period prior to an ad spot air time (See Avedissian, Col. 2); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Avedissian does not explicitly disclose, however Beck discloses:

d)	to extract device-related identifiers that are considered temporally persistent from the captured device-related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted. Such identifiers are correlated to the user based on the overlapping or proximity of the time period of their usage to establish an identification.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Avedissian does not explicitly disclose, however Miller discloses:

g)	executing frequency capping of content based on the captured device-related identifiers across the multiple platforms wherein the frequency capping is executed in relation to the deduplicated digital audience (Miller: ¶0109: A campaign may be frequency capped to only display to a user once. The user may then navigate around the Internet using their tablet device and encounter pages containing advertisements. Because two devices (i.e. a desktop and a tablet device) may be linked together, the advertising network may avoid showing the campaign to the same user again on their tablet device, so as to honor the frequency cap for the campaign reached by the user on their desktop. See ¶0100 where the unique ID and/or instance ID may have been matched or linked by user matching platform with a unique ID and/or instance ID of one or more other devices of a plurality of the user's devices.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Miller’s frequency capping for advertisements directed to user identifiers because the references are analogous/compatible, since each is directed toward features of advertisement management, and because incorporating Miller’s frequency capping for advertisements directed to user identifiers in Avedissian would have served Avedissian’s pursuit of association an identifier referring to an advertisement spot (See Avedissian, Col. 11); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Avedissian discloses a non-transitory computer program product, comprising computer program code embodied on a computer readable medium configured, when executed on a processor of a computer, to:
a)	monitor and observe transactions of content delivery on said a platform in a digital network for a predefined period, wherein the predefined period (Avedissian: Fig. 6 and Col. 5, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Fig. 6 where the graph demonstrates sequential time periods. See Col. 8 for processor.);

b)	capture device-related identifiers associated with the observed transactions, wherein the device-related identifier identifies a device or device user or related application profile (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.).),  

c)	determine, for each captured device-related identifier, whether the captured device-related identifier was observed at least once during both said preliminary period and said post-period (Avedissian: Fig. 6 and Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. See Col. 13: Unique lead visits detected in both the pre-spot window and the post-spot window may be counted only once for each unique lead. See Col. 9-10 where each user device is uniquely identified and activities are tracked to determine leads from identified events. A lead record may be associated with metadata about visitor and each unique visit. The activity tracking system may include information such as the data time of a lead’s first visit and all of the return visits by the lead to a network location. See Col. 8 for processor.), and 

d)	calculate statistics during the target period (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [target period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate.),

e)	match, using matching logic or matching algorithm, fingerprints collected on multiple platforms of the digital network between the platforms to deduplicate the digital audience across the digital network by matching fingerprints considered to refer to the same device or device user to minimize double-counting of unique users (Avedissian: Cols. 9 and 10 (lines 1-15): In a method for recognizing a returning client, data structures are used for identifying a matching device fingerprint of a returning client device in order to recognize returning leads with one or more network locations. Such device information may be further correlated with user-profile information (such as a list of client devices from which a single user has signed on to a service) to associate multiple recognized devices with a single user (or lead). Examiner notes that the fingerprint data is de-duplicated across the network locations such that a single user can be identified via multiple devices. Examiner also notes that fingerprinting techniques or matching algorithms are further described in the incorporated reference, U.S. patent application Ser. No. 13/530,989 titled "Systems And Methods For Identifying A Returning Web Client" (See Specification, ¶0033-0038), where a matching device fingerprint of a returning client device recognizes returning leads or identifies a visiting client device as a first-time-visitor.).

Avedissian does not explicitly disclose, however Ishigai discloses:

a)	monitor … for a predefined period, wherein the predefined period comprises at least a preliminary period, a target period, and a post-period, which are temporally sequential (Ishigai: ¶0157-0161: A campaign period can be divided in to three periods: a teaser period, an introduction period, and development period, where the observed population ratio or audience in each sequential phase in the period.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Ishigai’s determining a population ratio for advertising during time period phases because the references are analogous/compatible, since each is directed toward features of selecting advertising spots to improve an advertising effect to convert a consumer, and because incorporating Ishigai’s determining a population ratio for advertising during time period phases in Avedissian would have served Avedissian’s pursuit of determining a baseline number of unique network location visitors during a baseline measurement time period prior to an ad spot air time (See Avedissian, Col. 2); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Avedissian does not explicitly disclose, however Beck discloses:

c)	determine… to extract persistent device-related identifiers that from the captured device-related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted. Such identifiers are correlated to the user based on the overlapping or proximity of the time period of their usage to establish an identification.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Avedissian does not explicitly disclose, however Miller discloses:

f)	executing frequency capping of content based on the captured device-related identifiers across the multiple platforms wherein the frequency capping is executed in relation to the deduplicated digital audience (Miller: ¶0109: A campaign may be frequency capped to only display to a user once. The user may then navigate around the Internet using their tablet device and encounter pages containing advertisements. Because two devices (i.e. a desktop and a tablet device) may be linked together, the advertising network may avoid showing the campaign to the same user again on their tablet device, so as to honor the frequency cap for the campaign reached by the user on their desktop. See ¶0100 where the unique ID and/or instance ID may have been matched or linked by user matching platform with a unique ID and/or instance ID of one or more other devices of a plurality of the user's devices.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Miller’s frequency capping for advertisements directed to user identifiers because the references are analogous/compatible, since each is directed toward features of advertisement management, and because incorporating Miller’s frequency capping for advertisements directed to user identifiers in Avedissian would have served Avedissian’s pursuit of association an identifier referring to an advertisement spot (See Avedissian, Col. 11); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 1, wherein the device-related identifier identifies the device or device user or related application profile (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.).).

Avedissian does not explicitly disclose, however Beck discloses wherein the device-related identifier anonymously identifies a device (Beck:  ¶0091-0094: An identifier of the user uniquely and persistently identifies the user within a set of identifiers of the same type. Such identifier may include an IP address of the user or a browser cookie to identify the user in an anonymous manner.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the method of claim 2, wherein post-period is shorter than the target period (Avedissian: Col. 13-14 and 22: A baseline period [a target period] and a measurement period (i.e. a post time window) may be of longer and shorter duration. When a baseline period is a different time length than the corresponding measurement period, a normalizing ration may be applied to one or both measured values. See Col. 22 for examples where the post-spot window following the spot time period is different.).

As per Claim 17, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the system of claim 13, wherein the device-related identifier identifies the device or device user or related application profile (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.).).

Avedissian does not explicitly disclose, however Beck discloses wherein the device-related identifier anonymously identifies a device (Beck:  ¶0091-0094: An identifier of the user uniquely and persistently identifies the user within a set of identifiers of the same type. Such identifier may include an IP address of the user or a browser cookie to identify the user in an anonymous manner.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the system of claim 13, wherein the statistics contain aggregate statistics having regard to the device-related identifiers and related transactions (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [target period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate.).

Avedissian does not explicitly disclose, however Beck discloses persistent device-related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the non-transitory computer program product of claim 14, wherein the device-related identifier anonymously identifies the device or device user or related application profile (Avedissian: Col. 9-10: A lead recognition engine may recognize leads configured to track activities of those leads with one or more network location [observed transactions]. The lead recognition engine uses fingerprinting techniques for recognizing and identifying leads by identifying unique user identifier based on unique device fingerprints. A matching fingerprint to a client device is correlates the device to a user profile and user profile information (such as a list of client devices associated with a single user.).).

Avedissian does not explicitly disclose, however Beck discloses wherein the device-related identifier anonymously identifies a device (Beck:  ¶0091-0094: An identifier of the user uniquely and persistently identifies the user within a set of identifiers of the same type. Such identifier may include an IP address of the user or a browser cookie to identify the user in an anonymous manner.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the non-transitory computer program product of claim 14, wherein the statistics contain aggregate statistics having regard to the device-related identifiers and related transaction (Avedissian: Col. 13, 19-20: Measurement windows are defined periods of time where a number or volume of leads is observed [monitoring and observing transactions]. Measured time windows may be pre-spot windows or post-spot window with respect to the ad spot start time. The summation of visits received during the pre or post window is normalized into a baseline period [target period]. See Col. 5 where a lead is a visit to a website or web service, which translates into a conversion (i.e. making a purchase, creating an account, subscribing to a service, etc.). See Col 23-24 where quantitative and qualitative conversion data is aggregated to determine statistics, such as a lift rate.).

Avedissian does not explicitly disclose, however Beck discloses persistent device-related identifiers (Beck:  ¶0091-0094: At the point of interaction, the user tracker obtains the identification of the user based on the user activity and user data. An identifier of the user that uniquely and persistently identifies the user within a set of identifiers of the same type is extracted.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Avedissian with Beck’s anonymous identifiers for identifying a transacting user because the references are analogous/compatible, since each is directed toward features of identifying user conversions in response to advertisement, and because incorporating Beck’s anonymous identifiers for identifying a transacting user in Avedissian would have served Avedissian’s pursuit of identifying unique users  or unique identifiers stored in cookies to track activities of the user (See Avedissian, Col. 5); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 21, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the system of claim 13, wherein the digital audience is a net audience estimate across an overall digital network comprising a plurality of multiple platforms selected from the group consisting of: desktop web, mobile web, and mobile apps (Avedissian: Cols. 5-6: The platform for conversion tracking of leads, which includes activities, such as visitors to a web service or user online activity. Such tracking may be performed via a web browser, a web application, mobile device application, a desktop application or any other mechanism. See also, Col. 23, lines 37-47, where lead conversion data is estimated and aggregated for an audience. Examiner notes that an aggregate estimate for an audience that may be tracked across multiple platforms (e.g. a web browser, a web application, mobile device application, a desktop application or any other mechanism) is an audience estimate across an overall digital network.).

As per Claim 22, Avedissian in view of Ishigai in further view of Beck in even further view of Miller discloses the non-transitory computer program product of claim 14, wherein the digital audience is a net audience estimate across an overall digital network comprising a plurality of the multiple platforms selected from the group consisting of: desktop web, mobile web, and mobile apps (Avedissian: Cols. 5-6: The platform for conversion tracking of leads, which includes activities, such as visitors to a web service or user online activity. Such tracking may be performed via a web browser, a web application, mobile device application, a desktop application or any other mechanism. See also, Col. 23, lines 37-47, where lead conversion data is estimated and aggregated for an audience. Examiner notes that an aggregate estimate for an audience that may be tracked across multiple platforms (e.g. a web browser, a web application, mobile device application, a desktop application or any other mechanism) is an audience estimate across an overall digital network.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683